J-A14013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: D.L.                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: D.L.                            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1673 MDA 2021

               Appeal from the Order Entered November 19, 2021
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                  142-21-MH


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                  FILED: AUGUST 1, 2022

        This is an appeal from a determination that arose following the filing of

a petition requesting the extension of the involuntary commitment of

Appellant, D.L., for a period of 90 days. After review, we affirm.

        In the trial court’s abbreviated Pa.R.A.P. 1925(a) opinion, filed on

January 19, 2022, the court stated in its entirety:

            This case arises from a hearing under the Mental Health
        Procedures Act, 50 P.S. § 7103 et seq. (“MHPA”)[,] before the
        Berks County mental health review officer [(“MHRO”)] on a
        petition to extend, for a period of up to 90 days, the involuntary
        commitment of [D.L.] at Haven Behavioral Hospital [(“Hospital”)]
        in Reading, Berks County, Pennsylvania. On October 20, 2021, a
        hearing was held by this [c]ourt in the above captioned matter on
        D.L.’s Petition for Review of the Certification for Extended
        Involuntary Commitment. Following that hearing, the [c]ourt
        issued an order affirming the Certification for Extended
        Involuntary Commitment as well as an Opinion in support thereof
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14013-22


     on November 19, 2021. On December 20, 2021, D.L., through
     counsel, filed the instant appeal [from] this [c]ourt’s November
     19, 2021 Decision and Order. On December 22, 2021, this [c]ourt
     directed counsel for D.L. to file their [Pa.R.A.P. 1925(b)] Concise
     Statement of Errors Complained of on Appeal[,] and counsel for
     D.L. filed their Statement on January 12, 2022, raising the
     following issues which are in verbatim form in relevant part as
     follows:

           1. The Hospital failed to present sufficient evidence to
           support the involuntary commitment of Appellant
           where testimony could not establish to a reasonable
           degree of medical certainty that Appellant had a
           mental illness that would be applicable for involuntary
           commitment under the Mental Health Procedures Act.

           2. The Hospital failed to present sufficient evidence to
           support involuntary commitment where testimony
           could not provide any clear and present danger
           Appellant posed to herself or others outside of
           expressions Appellant made regarding using a firearm
           to protect herself in her own home if her home were
           invaded, and Dr. Coldren’s testimony established the
           main factor in extending her commitment was her
           refusal to take medication prescribed by the
           [H]ospital.

           3. The involuntary commitment of Appellant was
           against the weight of the evidence where Dr. Coldren
           never confirmed whether Appellant had a firearm or
           the ability to pose a clear and present danger to
           others.

           4. The involuntary commitment of Appellant was
           against the weight of the evidence where Dr. Coldren
           discharged Appellant with a diagnosis of dementia and
           had considered dementia as a possible diagnosis
           throughout her inpatient stay despite a diagnosis of
           unspecified psychosis being provided for the purposes
           of the involuntary commitment.

        Pursuant to Pennsylvania Rule of Appellate Procedure 1925(a),
     the reasons for this [c]ourt's November 19, 2021 Decision and
     Order already appearing of record and addressing each of D.L.’s

                                    -2-
J-A14013-22


      Errors Complained of on Appeal, the Superior Court is directed to
      this [c]ourt's Decision and Order dated November 19, 2021, where
      the detailed reasons for this [c]ourt’s Order are delineated.

Trial Court’s Pa.R.A.P. 1925(a) Opinion, 1/19/2022, at 1-2.

      We must begin by determining whether D.L.’s case “is appealable,

because appealability implicates our jurisdiction.” In the Interest of J.M.,

219 A.3d 645, 650 (Pa. Super. 2019) (citing In Interest of N.M., 186 A.3d

998, 1006 (Pa. Super. 2018) (quoting Kulp v. Hrivnak, 765 A.2d 796, 798

(Pa. Super. 2018) (“[Since we] lack jurisdiction over an unappealable order,

it is incumbent on us to determine, … whether the appeal is taken from an

appealable order.”)). “Jurisdiction is purely a question of law; the appellate

standard of review is de novo and the scope of review plenary.” Id.

      Upon receipt of D.L.’s Notice of Appeal and Docketing Statement, this

Court issued a Rule to Show cause, indicating that:

      Appellant purports to appeal from the “Judgement entered on this
      matter November 19, 2021.” Review of the trial court docket
      reveals a “miscellaneous” docket entry on that date. The trial
      court’s Pa.R.A.P. 1925(a) opinion dated January 18, 2022, and
      filed January 19, 2022, states that the trial court “issued an order
      affirming the Certification for Extended Involuntary Commitment
      as well as an Opinion in support thereof on November 19, 2021.”
      It is unclear, however, whether the trial court entered an order on
      November 19, 2021, as the document filed on November 19,
      2021, does not state whether it is an opinion or an order.

Rule to Show Cause Order, 2/15/2022. D.L.’s counsel filed a timely response

as directed by this Court in the Rule to Show Cause Order. The response

provided, in part, the following:

            Appellant, D.L., through her counsel[,] Andrew Scott, Esq.,
      represents that the docket with the prothonotary of the Berks

                                     -3-
J-A14013-22


      County Court of Common Pleas has been reviewed and only the
      document filed by the Honorable Madelyn S. Fudeman on
      November 19, 2021, was located and nothing else marked as an
      order after the de novo hearing was found.           There is no
      disagreement, and I have no authority to suggest otherwise, that
      a final order is required to pursue this appeal. The document
      dated November 19, 2021, does not specify whether it is an
      opinion or order and the content does not make clear which it is
      either. However, our response would be that this should be
      treated as a de facto order as it was understood that this affirmed
      the MHRO decision. This was filed after a de novo hearing was
      held in this matter on October 20, 2021, and as of the writing of
      this letter, no separate order was ever filed.

             In further support of this notion, the Honorable Madelyn S.
      Fudeman’s 1925(a) opinion filed on January 19, 2022, refers to
      Appellant’s appeal as arising from “this [c]ourt’s November 19,
      2021 Decision and Order.” The Judge incorporated her November
      19, 2021 filing as forming the basis for her 1925(a) opinion, and
      further directs the Superior Court to refer to its “Decision and
      Order dated November 19, 2021….” It appears clear from the
      record that the document was to be taken as a Decision and Order
      in this matter. Admittedly, the docket of the lower court labels
      the Decision and Order as “Miscellaneous,” but the dockets for
      Civil Commitments in Berks County are also exceedingly sparse in
      the information they provide[,] which in consideration on how to
      square this with Pa.R.A.P. 301, … should arguably militate towards
      a more liberal interpretation.

D.L.’s Responsive Letter, 2/23/2022, at 1-2. The letter concludes that the

trial court’s decision “is sufficiently clear for the Superior Court to render a

decision and that to quash the appeal at this stage unnecessarily delay[s] a

resolution in this matter.” Id. In response, this Court discharged the Rule to

Show Cause, but indicated that this issue could be revisited by this panel. We

do revisit the issue because, as noted above, the appealability implicates our

jurisdiction. See J.M., 219 A.2d at 650.




                                     -4-
J-A14013-22


      We begin by noting that the Hospital, with reliance on Pa.R.A.P.

301(a)(1), asserts that no order is appealable unless entered on the trial

court’s docket. Moreover, the Hospital contends that no order was entered;

rather the November 19, 2021 decision was entered as “misc.” and contained

no information regarding the giving of notice as required by Pa.R.Civ.P.

236(b). The Hospital further cites Frazier v. City of Philadelphia, 735 A.2d

113, 115 (Pa. 1999), for the proposition that “an order is not appealable until

it is entered on the docket with the required notation that appropriate notice

has been given.” Additionally, the Hospital points out that an appeal must be

taken from the trial court’s order, not from an opinion, relying on Lengyel v.

Frank Black, Jr. Inc., 438 A.2d 1003, 1004 (Pa. Super. 1981), which states

that “[a]ppeals do not lie from a mere opinion of the inferior court, since even

though the appellate court can infer from the opinion filed what was intended,

it can neither affirm nor reverse a decree which has never been entered.”

      Although not mentioned by the Hospital, the Frazier opinion further

explains that the fact that,

      the parties may have received notice of the order does not alter
      the formal date of its entry and the associated commencement of
      the period allowed for appeal for purposes of the rules. The
      procedural requirements reflected in the rules serve to promote
      clarity, certainty and ease of determination, so that an appellate
      court will immediately know whether an appeal was perfected in
      a timely manner, thus eliminating the need for a case-by-case
      factual determination.

Frazier, 735 A.2d at 115. As in the instant case, the appellant in the Frazier

case had received notice of the judgment, but “because there was no

                                     -5-
J-A14013-22


corresponding entry in the docket, formal entry of the order did not occur

under the rules, and the appeal period was not triggered.” Id. Therefore,

only after the actual notation was placed on the docket and Frazier perfected

his appeal within thirty days after the notation was entered on the docket, his

appeal was considered timely. Accordingly, our Supreme Court remanded the

case for consideration of the merits.

      Here, the trial court’s identifying of its November 19, 2021 decision as

an opinion and order does not meet the directives as stated in the Frazier

decision.   However, as noted in Appellant D.L.’s brief, Pa.R.A.P. 105(a)

provides some guidance, stating that:

      Rule 105. Waiver and Modification of Rules

      (a)   Liberal construction and modification of rules. These
            rules shall be liberally construed to secure the just, speedy
            and inexpensive determination of every matter to which
            they are applicable In the interest of expediting decision or
            for other good cause shown, an appellate court may, except
            as otherwise provided in Subdivision (b) of this rule,
            disregard the requirements or provisions of any of these
            rules in a particular case on application of a party or on its
            own motion and may order proceedings in accordance with
            its direction.

With reliance on Rule 105, which allows this Court to disregard requirements

stated in any of the rules, it is apparent that, although the trial court did not

specifically identify its decision entered on November 19, 2021, it clarified its

intent that that document was a decision and order in its Rule 1925(a)

Opinion. Moreover, by incorporating its November 19, 2021 “Decision and

Order” into its Rule 1925(a) opinion, the issues identified by Appellant D.L.

                                        -6-
J-A14013-22


were addressed by the trial court. Additionally, it is apparent that the parties

were aware that the November 19, 2021 document was an affirmation of the

MHRO’s decision and that the Hospital would not be prejudiced if the appeal

went forward. Clearly, the error rested on the trial court’s failure to properly

label the document and include the fact that notice to the parties of the entry

of the document on the docket was provided.         We do not condone these

failures; however, because the parties were aware of the trial court’s

determination and Appellant D.L.’s appeal was timely, we will proceed with

our review of the trial court’s decision to affirm the MHRO’s decision to extend

the involuntary commitment of D.L. for ninety days.

      Despite D.L.’s listing of four separate issues in her Concise Statement,

her brief contains only one substantive issue, stating “[w]hether the [H]ospital

failed to present sufficient evidence to support the involuntary commitment of

D.L. where testimony could not establish to a reasonable degree of medical

certainty that Appellant had a mental illness that would be applicable for

involuntary commitment under the [MHPA].” D.L.’s brief at 4. To address

this issue, “we must determine whether there is evidence in the record to

justify the [trial] court’s findings.” In re S.M., 176 A.3d 927, 935 (Pa. Super.

2017) (quoting T.T., 875 A.2d 1123, 1126 (Pa. Super. 2005)). Moreover, “we

must accept the trial court’s findings of fact that have support in the record,

[but] we are not bound by its legal conclusions from those facts.” Id.




                                     -7-
J-A14013-22


     We have reviewed the extensive certified record, the briefs of the

parties, the applicable law, and the thorough and well-crafted opinions

authored by the Honorable Madelyn S. Fudeman of the Court of Common Pleas

of Berks County, dated January 18, 2022, and November 19, 2021.        We

conclude that Judge Fudeman’s comprehensive opinions properly dispose of

the issue presented by Appellant D.L. on appeal and we discern no abuse of

discretion or error of law. Accordingly, we adopt Judge Fudeman’s opinions

as our own and affirm the de facto order extending D.L.’s involuntary

commitment.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/01/2022




                                  -8-